                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     OCEANA, INC.,                                      Case No. 16-CV-06784-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                            ENFORCE THE JUDGMENT
                                  14             v.
                                                                                            Re: Dkt. No. 72
                                  15     WILBUR ROSS, et al.,
                                  16                   Defendants.

                                  17

                                  18          Plaintiff Oceana, Inc. (“Plaintiff”) brought this suit against Defendant Wilbur Ross, in his

                                  19   official capacity; Defendant National Oceanic and Atmospheric Administration (“NOAA”); and

                                  20   Defendant National Marine Fisheries Service (“the Service”) (collectively, “Defendants”). On

                                  21   January 18, 2018, the Court granted Plaintiff’s motion for summary judgment and entered

                                  22   judgment. ECF Nos. 61, 62. On June 13, 2018, the Court granted in part and denied in part

                                  23   Defendants’ motion to alter or amend judgment. ECF No. 68. Before the Court is Plaintiff’s

                                  24   motion to enforce the judgment. ECF No. 72 (“Mot.”). Having considered the parties’

                                  25   submissions, the relevant law, and the record in this case, the Court GRANTS Plaintiff’s motion to

                                  26   enforce the judgment.

                                  27

                                  28                                                    1
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                       I.     BACKGROUND
                                   1
                                              A. Procedural History
                                   2
                                              On November 11, 2016, Plaintiff filed its complaint. ECF No. 1. Plaintiff challenged the
                                   3
                                       Service’s 2016 Catch Rule for the central subpopulation of northern anchovy and alleged that the
                                   4
                                       Service’s 2016 Catch Rule violated the Magnuson-Stevens Fisher Conservation and Management
                                   5
                                       Act (“Magnuson-Stevens Act”) and the Administrative Procedure Act (“the APA”).1 See id.
                                   6
                                       Plaintiff sought declaratory relief as well as to vacate the Catch Rule and remand to the Service to
                                   7
                                       complete a new rule within no more than three months from the date of the entry of judgment. Id.
                                   8
                                       Plaintiff also requested, among other things, that the Court maintain jurisdiction over the action
                                   9
                                       until the Defendants were in compliance with the Magnuson-Stevens Act, the APA, and every
                                  10
                                       order of the Court. Id. On February 17, 2017, Defendants filed their answer. ECF No. 25.
                                  11
                                              On September 1, 2017, Plaintiff filed a motion for summary judgment. ECF No. 51. In its
                                  12
Northern District of California




                                       motion, Plaintiff reiterated its request that the Court “hold that the Catch Rule violates the
 United States District Court




                                  13
                                       Magnuson[-Stevens] Act and the APA.” Id. at 25. Plaintiff further requested “that the Court vacate
                                  14
                                       the Catch Rule and remand it to [the Service to] complete a new rule that complies with the law
                                  15
                                       within no more than 90 days from the date of this Order.” Id. On October 13, 2017, Defendants
                                  16
                                       filed a combined cross-motion for summary judgment and opposition to Plaintiff’s motion for
                                  17
                                       summary judgment. ECF No. 52. In their cross-motion, Defendants argued in the alternative that if
                                  18
                                       the Court were to find that the Service unlawfully approved the 2016 Catch Rule, the Court should
                                  19
                                       limit the remedy to a remand without vacatur. See id. at 24–25. Defendants recognized that
                                  20
                                       Plaintiff requested vacatur of the Rule and a new rule within 90 days. Id. at 25. Defendants’ only
                                  21
                                       objection to the 90-day deadline was the following one sentence: “Such a remedy would not allow
                                  22
                                       sufficient time for public comment and for [the Service] to recommend any changes to the [Pacific
                                  23
                                       Fishery Management] Council [(“Council”)], consistent with the Council’s role under the”
                                  24
                                       Magnuson-Stevens Act. Id. at 25. Defendants did not contest the remedy of a remand.
                                  25

                                  26
                                  27
                                       1
                                        For a more detailed factual summary, see the Court’s January 18, 2018 order on the motion and
                                       cross-motion for summary judgment. See ECF No. 61.
                                  28                                                  2
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1          On November 11, 2017, Plaintiff filed its combined opposition to Defendants’ motion for

                                   2   summary judgment and reply in support of Plaintiff’s motion for summary judgment. ECF No. 56.

                                   3   In its reply, Plaintiff again requested that the Court “set aside the Catch Rule’s provisions

                                   4   governing the central subpopulation of northern anchovy and order [the Service] to promulgate a

                                   5   new rule that applies the best available science and complies with the Magnuson[-Stevens] Act’s

                                   6   mandate to prevent overfishing and achieve optimum yield by accounting for ecosystem needs

                                   7   within 90 days.” Id. at 25. On December 8, 2017, Defendants filed their reply brief in support of

                                   8   Defendants’ cross-motion for summary judgment. ECF No. 57. As to the remedy, Defendants

                                   9   challenged only whether vacatur would be appropriate. See id. at 14–15.

                                  10          On January 18, 2018, the Court granted Plaintiff’s motion for summary judgment and

                                  11   denied Defendants’ cross-motion for summary judgment. ECF No. 61 (“MSJ Order”). The Court

                                  12   held that the Service’s 2016 Catch Rule for the central subpopulation of northern anchovy,
Northern District of California
 United States District Court




                                  13   including the annual catch limit (“ACL”) it established, violated the Magnuson-Stevens Act and

                                  14   the APA. The Court also found that the outdated values for the overfishing limit (“OFL”) and

                                  15   acceptable biological catch (“ABC”) on which the ACL was based were arbitrary and capricious.

                                  16   In particular, the Court found that “the OFL, ABC, and ACL are arbitrary and capricious because

                                  17   Plaintiff has presented substantial evidence that the OFL, ABC, and ACL are not based on the best

                                  18   scientific information available.” Id. at 29. The Court also found that “it was arbitrary and

                                  19   capricious for the Service to fail to consider whether the OFL, ABC, and ACL still prevented

                                  20   overfishing in light of their direct reliance on a [maximum sustainable yield] estimate from a 1991

                                  21   study that evidence in the administrative record indicated was out of date.” Id. at 32.

                                  22          After finding for Plaintiff, the Court considered next the appropriate remedy. See id. at 32–

                                  23   33. The Court acknowledged that Defendant had argued that even if the Court finds the Catch

                                  24   Rule arbitrary and capricious, the Court should not vacate. See id. at 32. In particular, Defendant

                                  25   had argued that “the Court should not vacate the ACL because a new acoustic trawl survey from

                                  26   2016 (“2016 Survey”) indicates the anchovy population is recovering.” Id. The Court considered

                                  27   but explicitly “reject[ed] Defendants’ claim that vacatur is inappropriate” for two reasons. First,

                                  28                                                     3
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   the Court found that the “2016 Survey results are not persuasive enough to overcome the

                                   2   presumption that a court shall ‘set aside an agency rule that a court finds, arbitrary, capricious, an

                                   3   abuse of discretion, or otherwise not in accordance with the law.’” Id. (quoting Nat. Res. Def.

                                   4   Council, Inc. v. U.S. Dep’t of Interior, 275 F. Supp. 2d 1136, 1143 (C.D. Cal. 2002)). Second, the

                                   5   Court found inapplicable the single case Defendants cited in support of their argument that the

                                   6   Court can consider evidence outside the administrative record in determining a remedy. Id. at 32–

                                   7   33. The Court therefore “reject[ed] Defendants’ claim that vacatur is inappropriate.” Id. On

                                   8   January 18, 2018, the Court entered judgment in favor of Plaintiff. ECF No. 62.

                                   9           On February 15, 2018, Defendants filed a motion to alter judgment pursuant to Federal

                                  10   Rule of Civil Procedure 59(e). ECF No. 64. In the motion, Defendants asked for clarification on

                                  11   what the Court vacated. See id. In particular, Defendants asked the Court to clarify that the

                                  12   reference points established in the rule for stocks not at issue in this litigation—“the northern
Northern District of California
 United States District Court




                                  13   subpopulation of northern anchovy, jack mackerel, and krill”—had not been vacated. Id. at 2–3.

                                  14   Defendants also asked the Court to clarify that it did not vacate the OFL and ABC for the central

                                  15   subpopulation of northern anchovy because, according to Defendants, the Court’s MSJ Order only

                                  16   referred to vacatur of the Catch Rule, or ACL. Id. at 3–5. Defendants explained that they sought

                                  17   “this clarification because it affects an ongoing [Service] rulemaking.” Id. at 4. Particularly,

                                  18   Defendants complained that “[v]acatur of OFL and ABC would . . . require a more extended

                                  19   Council and [Service] process to formulate and promulgate through a notice-and-comment process

                                  20   of new OFL and ABC, even if [the Service] determines that doing so is not necessary.” Id. at 4.

                                  21           Plaintiff opposed on March 1, 2018. ECF No. 64. Defendants replied on March 8, 2018.

                                  22   ECF No. 66. In reply, Defendants argued that “the Court did not clearly exercise its equitable

                                  23   power to vacate OFL and ABC, and indicated only that the Rule or ACL for the stock had been

                                  24   vacated.” Id. at 2.

                                  25           On June 13, 2018, the Court granted in part and denied in part Defendants’ motion to alter

                                  26   judgment. ECF No. 68 (“Motion to Alter Order”). The Court first clarified that “its judgment did

                                  27   not vacate the reference points the Catch Rule set for stocks other than the central population of

                                  28                                                      4
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   the northern anchovy,” such as the jack mackerel. Id. at 2. Second, the Court clarified that it

                                   2   vacated not only the ACL set in the Catch Rule, but also the OFL and ABC for the central

                                   3   population of the northern anchovy. Id.

                                   4          On August 10, 2018, Defendants filed a notice of appeal to the United States Court of

                                   5   Appeals for the Ninth Circuit. ECF No. 69. Defendants appealed the Court’s January 18, 2018

                                   6   MSJ Order, the January 18, 2018 judgment, and the June 13, 2018 Motion to Alter Order. See id.

                                   7   (citing ECF Nos. 61, 62, & 68).

                                   8          B. Plaintiff’s Instant Motion to Enforce Judgment
                                   9          On September 21, 2018, Plaintiff filed the instant motion to enforce judgment. See Mot.

                                  10   Plaintiff explains that it filed its motion to enforce because “the agency has still not issued a new

                                  11   catch rule correcting the legal violations this Court found in January [2018].” Id. at 1. Plaintiff

                                  12   “requests that the Court direct the [Service] to issue a proposed rule that corrects the flawed OFL,
Northern District of California
 United States District Court




                                  13   ABC, and ACL for the central subpopulation of northern anchovy” within 90-days after the

                                  14   Court’s decision on the instant motion. Id. at 1–2. In support, Plaintiff explains that it reads this

                                  15   Court’s MSJ Order as having granted Plaintiff’s requested deadline of 90 days for the Service to

                                  16   promulgate the new rule and that the Service has failed to follow that timeline. Id. at 3. Plaintiff

                                  17   continues, “[r]egardless of whether the [MSJ] Order set a precise deadline, however, it is now

                                  18   clear that the agency has no plan for compliance and that fishing is continuing without any

                                  19   regulation in place.” Id.

                                  20          Defendants opposed on October 26, 2018. ECF No. 76 (“Opp’n”). In their opposition,

                                  21   Defendants acknowledge that they agree “that as long as ACL, ABC, and OFL remain vacated, the

                                  22   Council must work toward and ultimately propose new values and then [the Service] must approve

                                  23   or disapprove them consistent with the Magnuson[-Stevens] Act.” Id. at 14. Nonetheless, the

                                  24   Defendants argue that the Court’s MSJ Order did not include a 90-day deadline for the new OFL,

                                  25   ABC, and ACL. Id. at 1. Moreover, given the pending appeal, Defendants argue that the Court no

                                  26   longer has jurisdiction to establish a deadline, and in any event, “the Court should not impose a

                                  27   specific timeline and procedure for [the Service] to follow.” Id. at 14.

                                  28                                                      5
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1           Plaintiff replied on November 9, 2018. ECF No. 77 (“Reply”).

                                   2   II.     DISCUSSION
                                   3           A. A District Court’s Jurisdiction During an Appeal

                                   4           The general rule is that once a notice of appeal is filed it confers jurisdiction on the court of

                                   5   appeals and divests the district court of jurisdiction with respect to matters involved with the

                                   6   appeal. See, e.g., Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 59 (1982); McClatchy

                                   7   Newspapers v. Central Valley Typographical Union No. 46, 686 F.2d 731, 734 (9th Cir. 1982). As

                                   8   the Ninth Circuit has explained, this is a “judge-made” rule, and “its purpose is to promote judicial

                                   9   economy and avoid the confusion that would ensue from having the same issues before two courts

                                  10   simultaneously.” Nat. Resources Def. Council, Inc. v. S.W. Marine, Inc., 242 F.3d 1163, 1166 (9th

                                  11   Cir. 2001).

                                  12           A district court may, however, “retain[ ] jurisdiction during the pendency of an appeal to
Northern District of California
 United States District Court




                                  13   act to preserve the status quo.” Id.; see also Hoffman v. Beer Drivers & Salesmen’s Local Union

                                  14   No. 888, 536 F.2d 1268, 1276 (9th Cir.1976). This exception is codified in former Federal Rule of

                                  15   Civil Procedure 62(c), now Rule 62(d).2 Rule 62(d) allows a district court to “suspend, modify,

                                  16   restore, or grant an injunction on terms for bond or other terms that secure the opposing party’s

                                  17   rights,” while an appeal is pending. This Rule grants a district court “no broader power than it has

                                  18   always inherently possessed to preserve the status quo during the pendency of an appeal.” S.W.

                                  19   Marine, 242 F.3d at 1166. This Rule “does not restore jurisdiction to the district court to

                                  20   adjudicate anew the merits of the case.” McClatchy Newspapers, 686 F.2d at 734. Therefore, any

                                  21   action taken pursuant to Rule 62(d) “may not materially alter the status of the case on appeal,”

                                  22   S.W. Marine, 242 F.3d at 1166 (quoting Allan Ides, the Authority of a Federal District Court to

                                  23   Proceed After a Notice of Appeal Has Been Filed, 143 F.R.D. 307, 322 (1992)), nor may the

                                  24   district court take actions that alter any substantial rights of the parties on appeal not decided in its

                                  25   original disposition of the case. See McClatchy Newspapers, 686 F.2d at 735; see also In re TFT–

                                  26
                                       2
                                  27    The most recent amendments to the Federal Rules of Civil Procedure went into effect on
                                       December 1, 2018. See https://www.uscourts.gov/rules-policies/current-rules-practice-procedure.
                                  28                                                 6
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   LCD (Flat Panel) Antitrust Litig., No. C–07–01827 SI, 2013 WL 6055079, at *1 (N.D. Cal. Nov.

                                   2   13, 2013) (“[W]hile an appeal is pending, the district court . . . may not take any action that would

                                   3   change the core issues before the appellate court or that could not later be undone on appeal.”).

                                   4          Further, although the Court does not have jurisdiction to decide the merits of the issue that

                                   5   is currently on appeal, “a district court has continuing jurisdiction in support of its judgment, and

                                   6   until the judgment has been properly stayed or superseded, the district court may enforce

                                   7   it.” Armstrong v. Brown, 857 F. Supp. 2d 919, 948–49 (N.D. Cal. 2012), order enforced (Aug. 28,

                                   8   2012), order aff’d, appeal dismissed, 732 F.3d 955 (9th Cir. 2013) (quotation marks and citations

                                   9   omitted); see also Lara v. Secretary of Interior, 820 F.2d 1535, 1543 (9th Cir.1987) (“The district

                                  10   court may issue orders pending appeal to enforce its judgment.”); Hoffman v. Beer Drivers &

                                  11   Salesmen’s Local No. 888, 536 F.2d 1268 (9th Cir.1976) (“Where the court supervises a

                                  12   continuing course of conduct and where as new facts develop additional supervisory action by the
Northern District of California
 United States District Court




                                  13   court is required, an appeal from the supervisory order does not divest the district court of

                                  14   jurisdiction to continue its supervision, even though in the course of that supervision the court acts

                                  15   upon or modifies the order from which the appeal is taken.”).

                                  16          B. Plaintiff’s Motion to Enforce the Judgment
                                  17          Plaintiff’s motion to enforce the judgment requests that the Court enforce the Court’s

                                  18   previously imposed 90-day deadline for Defendants to promulgate a new rule in compliance with

                                  19   the Magnuson-Stevens Act and the APA. Because Defendants, on August 10, 2018, appealed the

                                  20   Court’s January 18, 2018 MSJ Order, the January 18, 2018 judgment, and the June 13, 2018

                                  21   Motion to Alter Order, the Court can only grant Plaintiff’s motion if doing so does not materially

                                  22   alter the status of the case on appeal or alter any substantial rights of the parties. S.W. Marine, 242

                                  23   F.3d at 1166 (explaining that the district court has no power to materially alter the status of the

                                  24   case on appeal); McClatchy Newspapers, 686 F.2d at 735 (explaining that the district court may

                                  25   not take actions that alter any substantial rights of the parties on appeal).

                                  26          Below, the Court first identifies the status of the case on appeal. Second, the Court

                                  27   discusses Defendants’ failure to promulgate a new rule in compliance with the Magnuson-Stevens

                                  28                                                       7
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   Act and the APA. Third, the Court analyzes whether Plaintiff’s motion requests a material

                                   2   alteration of the status of the case on appeal or alteration of any substantial rights of the parties.

                                   3           1. The Status of the Case on Appeal
                                   4           The current status of the case on appeal is as follows. The January 18, 2018 MSJ Order,

                                   5   the January 18, 2018 judgment, and the June 13, 2018 Motion to Alter Order collectively held that

                                   6   the Catch Rule, including the ACL, as well as the OFL and ABC violated the Magnuson-Stevens

                                   7   Act and the APA; vacated the OFL, ABC, and ACL; and remanded for the Service to issue a new

                                   8   rule that corrects the OFL, ABC, and ACL. Both Plaintiff and Defendants agree that the Court’s

                                   9   orders required at least this much. See Mot. at 1; Opp’n at 14 (“[The Service] agrees that as long

                                  10   as ACL, ABC, and OFL remain vacated, the Council must work toward and ultimately propose

                                  11   new values and then [the Service] must approve or disapprove them consistent with the

                                  12   Magnuson[-Stevens] Act.”).
Northern District of California
 United States District Court




                                  13           Indeed, the Court’s MSJ Order held that the Service’s 2016 Catch Rule for the central

                                  14   subpopulation of northern anchovy, including the ACL it established, as well as the outdated

                                  15   values for the OFL and ABC on which the ACL was based, violated the Magnuson-Stevens Act

                                  16   and the APA. See MSJ Order. In particular, the Court found that “the OFL, ABC, and ACL are

                                  17   arbitrary and capricious because Plaintiff has presented substantial evidence that the OFL, ABC,

                                  18   and ACL are not based on the best scientific information available.” Id. at 29. The Court also

                                  19   found that “it was arbitrary and capricious for the Service to fail to consider whether the OFL,

                                  20   ABC, and ACL still prevented overfishing in light of their direct reliance on a [maximum

                                  21   sustainable yield] estimate from a 1991 study that evidence in the administrative record indicated

                                  22   was out of date.” Id. at 32. The Court then vacated the OFL, ABC, and ACL for violation of the

                                  23   Magnuson-Stevens Act and the APA and required a new rule that complies with those statutes. Id.

                                  24   at 33; Motion to Alter Order at 2; see, e.g., Sierra Club v. EPA, 850 F. Supp. 2d 300, 303 (D.D.C.

                                  25   2012) (“When a court vacates an agency’s rules, the vacatur restores the status quo before the

                                  26   invalid rule took effect and the agency must initiate another rulemaking proceeding.” (internal

                                  27   quotation marks and citations omitted)).

                                  28                                                       8
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1          The parties disagree, however, on whether the Court imposed a deadline for Defendants to

                                   2   propose the new rule. See Mot. at 1 (Plaintiff asserting that the Court’s order required the agency

                                   3   to promulgate a new rule within 90-days); Opp’n at 2, 14 (Defendants arguing that the Court did

                                   4   not impose a 90-day deadline and stating that “the Court should not impose a specific timeline and

                                   5   procedure for [the Service] to follow”).

                                   6          Plaintiff’s summary judgment motion had requested that the Court find that the Catch Rule

                                   7   violates the Magnuson-Stevens Act and the APA, but also that the Court vacate the Catch Rule

                                   8   and remand it to the Service to complete a new rule that complies with the law within no more

                                   9   than 90 days from the date of the Court’s MSJ Order. ECF No. 51 at 32. Contrary to Defendant’s

                                  10   assertion otherwise, the Court granted Plaintiff’s motion for summary judgment in full. See MSJ

                                  11   Order. Therefore, pursuant to the Court’s January 18, 2018 MSJ Order, Defendants had 90 days to

                                  12   complete a new rule that complies with the Magnuson-Stevens Act and the APA.
Northern District of California
 United States District Court




                                  13          In sum, the current status of the case on appeal is the January 18, 2018 MSJ Order, the

                                  14   January 18, 2018 judgment, and the June 13, 2018 Motion to Alter Order, which collectively held

                                  15   that the OFL, ABC, and ACL violated the Magnuson-Stevens Act and the APA; vacated the OFL,

                                  16   ABC, and ACL; and remanded for the Service to issue a new rule in compliance with the

                                  17   Magnuson-Stevens Act and the APA within a 90-day deadline from the Court’s January 18, 2018

                                  18   MSJ Order.

                                  19          2. Defendants’ Failure to Promulgate a New Rule in Compliance with the
                                                 Magnuson-Stevens Act and the APA
                                  20
                                              To the extent Plaintiff argues that Defendants have not complied with their obligations
                                  21
                                       under the Magnuson-Stevens Act and the APA, the Court agrees. Indeed, “[t]he agency’s appeal
                                  22
                                       of the merits decision [ ] does not resolve it from its duty to comply with the Order.” Mot. at 6;
                                  23
                                       see, e.g., Maness v. Meyers, 419 U.S. 449, 459 (1975) (“If a person to whom a court directs an
                                  24
                                       order believes that order is incorrect[,] the remedy is to appeal, but, absent a stay, he must comply
                                  25
                                       promptly with the order pending appeal.”).
                                  26
                                              As discussed, the Court’s January 18, 2018 MSJ Order and June 13, 2018 Motion to Alter
                                  27

                                  28                                                     9
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   Order remanded for the Service to issue a new rule in compliance with the Magnuson-Stevens Act

                                   2   and the APA. The Court finds that enforcing that obligation is within the Court’s jurisdiction

                                   3   while the case is on appeal because, as it is part of the Court’s orders, doing so will not materially

                                   4   alter the status of the case. See S.W. Marine, 242 F.3d at 1166; see also, e.g., Stein v. Wood, 127

                                   5   F.3d 1187, 1189 (9th Cir. 1997) (“A district court may, for example, retain jurisdiction . . . in aid

                                   6   of execution of a judgment that has not been superseded.”); Sierra Club, 850 F. Supp. 2d at 304

                                   7   (stating that where vacated “regulations do not discharge” the agency’s statutory duties, the

                                   8   agency “remains in violation of its nondiscretionary duty to issue those regulations.”).

                                   9          Further, as Plaintiff observes, Defendants did not seek a stay to relieve themselves of the

                                  10   requirements of the Court’s orders. In re Crystal Palace Gambling Hall, Inc., 817 F.2d 1361, 1364

                                  11   (9th Cir. 1987) (“Absent a stay, all orders and judgments of courts must be complied with

                                  12   promptly.” (citation and quotation marks omitted)). Moreover, Defendants admit “that as long as
Northern District of California
 United States District Court




                                  13   ACL, ABC, and OFL remain vacated, the Council must work toward and ultimately propose new

                                  14   values and then [the Service] must approve or disapprove them consistent with the Magnuson[-

                                  15   Stevens] Act.” Opp’n at 14. Despite this, a year after the Court’s MSJ Order issued on January 18,

                                  16   2018, Defendants have failed to offer any specific plan to comply with the Magnuson-Stevens Act

                                  17   and the APA. See, e.g., Flaherty v. Bryson, 850 F. Supp. 2d 38, 54–55 (finding that the Service’s

                                  18   responsibility to ensure fishery management plan is consistent with Magnuson-Stevens Act

                                  19   includes ensuring compliance with 16 U.S.C. § 1852(h)).

                                  20          Therefore, to the extent Plaintiff contends that the Defendants have not complied with the

                                  21   Magnuson-Stevens Act and the APA on remand, the Court GRANTS Plaintiff’s motion to enforce

                                  22   the judgment. The parties shall file a joint status update within one month of this Order explaining

                                  23   Defendants’ plan to comply with the Magnuson-Stevens Act and the APA and what progress

                                  24   Defendants have made to that end. See Hoffman, 536 F.2d at 1276 (“We believe the rule should

                                  25   be, and we so hold that, in the kinds of cases where the court supervises a continuing course of

                                  26   conduct and where as new facts develop additional supervisory action by the court is required, an

                                  27   appeal from the supervisory order does not divest the district court of jurisdiction to continue its

                                  28                                                     10
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   supervision, even though in the course of that supervision the court acts upon or modifies the order

                                   2   from which the appeal is taken.”); see also A & M Records, Inc. v. Napster, Inc., 284 F.3d 1091,

                                   3   1099 (9th Cir. 2002) (“The district court properly exercised its power under Rule 62(c) to continue

                                   4   supervision of [defendant’s] compliance with the injunction.”).

                                   5          3. No Material Alteration of the Status of the Case on Appeal or Alteration of Any
                                                 Substantial Rights of the Parties
                                   6
                                              As discussed, the Court on January 18, 2018 granted Plaintiff’s summary judgment
                                   7
                                       motion, including the 90-day deadline request, in full. See MSJ Order; Motion to Alter Order.
                                   8
                                       Therefore, Defendant is incorrect to assert that the Court’s order did not impose a 90-day deadline.
                                   9
                                              Furthermore, the parties’ briefs and attachments demonstrate that Defendants have not
                                  10
                                       complied with the 90-day deadline. The Court’s MSJ Order was issued on January 18, 2018. 90-
                                  11
                                       days from January 18, 2018 was April 18, 2018. Therefore, as of January 18, 2019, Defendants’
                                  12
Northern District of California




                                       new rule is 275 days past due.
 United States District Court




                                  13
                                              Even if the Court gives the Defendants the benefit of the doubt and starts the 90-day time
                                  14
                                       period at the time of the June 13, 2018 Motion to Alter Order, 90-days from that date was
                                  15
                                       September 11, 2018. Therefore, at the time of writing the instant Order, Defendants’ new rule is at
                                  16
                                       least 129 days past due.
                                  17
                                              Moreover, the Court is not convinced by Defendants’ explanation for the delay. The
                                  18
                                       Service need not wait for new data to promulgate an updated OFL, ABC, and ACL because the
                                  19
                                       Service need only use the best scientific information available. The Court’s MSJ Order did not
                                  20
                                       require the Service to wait for new data. The Court’s MSJ Order merely found that it was arbitrary
                                  21
                                       and capricious for the Service to use a 1991 study because the 1991 study was not the best
                                  22
                                       scientific information available. Specifically, the following evidence demonstrated that the 1991
                                  23
                                       study was out of date: a 2015 peer-review study of the anchovy population, a 2015 survey of
                                  24
                                       anchovy abundance conducted by the Service, and findings by the U.S. Fish and Wildlife Service
                                  25
                                       (“FWS”) and NOAA that anchovy predators are experiencing food shortages. Id. at 20–21, 29, 32.
                                  26
                                              Ninth Circuit law supports this Court’s enforcement of the 90-day deadline this Court
                                  27

                                  28                                                   11
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   imposed one year ago. In S.W. Marine, for instance, the district court had issued an injunction

                                   2   requiring the defendant to conduct water testing “at the surface” and to take steps to capture storm

                                   3   water runoff from piers in “a reasonably expeditious manner.” S.W. Marine, 242 F.3d at 1166.

                                   4   While the injunction was on appeal, the district court modified the order clarifying the phrases “at

                                   5   the surface” and “reasonably expeditious” by substituting “testing of the surface ‘microlayer’ for

                                   6   testing ‘at the surface’” and by substituting an 18-month deadline for the requirement of

                                   7   “reasonably expeditious.” Id. at 1165. The Ninth Circuit found that the modifications made by the

                                   8   district court “did not materially alter the status of the consolidated appeal,” and that such

                                   9   alterations were proper pursuant to the former Rule 62(c) (now Rule 62(d)). Id. at 1167. The Ninth

                                  10   Circuit further explained that the modifications “left unchanged the core questions before the

                                  11   appellate panel deciding the” appeal: “Whether the district could permissibly: (1) require any

                                  12   water column testing, including testing ‘at the surface,’ or (2) require the construction of a pier
Northern District of California
 United States District Court




                                  13   storm water capture facility.” Id. These core questions were left unchanged because “[i]f the core

                                  14   requirements of water column testing and pier storm water capture were ultimately reversed on

                                  15   appeal, the ‘microlayer’” requirement and the 18-month deadline would also “effectively be

                                  16   reversed, leaving none of Southwest Marine’s substantial rights affected after the conclusion of the

                                  17   consolidated appeal.” Id.

                                  18           The Court’s jurisdiction on appeal in the instant case is even clearer than the district

                                  19   court’s jurisdiction in S.W. Marine because in the instant case, the Court previously granted

                                  20   Plaintiff’s motion for summary judgment, including the specific 90-day deadline. Therefore,

                                  21   Plaintiff’s instant motion does not even request a modification. Instead, Plaintiff asks the Court to

                                  22   enforce the orders and judgment as they are; granting such request would thus not materially alter

                                  23   the status of the case on appeal or alter any substantial rights of the parties.

                                  24           Further, it bears repeating that Defendants did not seek a stay to relieve themselves of the

                                  25   requirements of the Court’s orders. “[A] district court is not deprived of power to require action by

                                  26   a fixed date simply because that date may arrive before appeals are exhausted. If compliance with

                                  27   the injunction threatens to deprive a party of the benefit of a successful appeal, it is up to that party

                                  28                                                      12
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
                                   1   to obtain a stay of the judgment.” S.W. Marine, 242 F.3d at 1168 (citing Holloway v. United

                                   2   States, 789 F.2d 1372, 1373–74 (9th Cir. 1986)).

                                   3          Therefore, the Court GRANTS Plaintiff’s motion to enforce the judgment.

                                   4   III.   CONCLUSION
                                   5          For the foregoing reasons, the Court GRANTS Plaintiff’s motion to enforce the judgment.

                                   6   Defendants shall promulgate a new rule in compliance with the Magnuson-Stevens Act and the

                                   7   APA within 90-days of the Court’s instant Order, which is Thursday, April 18, 2019.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: January 18, 2019

                                  11                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                  13
                                       Case No. 16-CV-06784-LHK
                                       ORDER GRANTING MOTION TO ENFORCE THE JUDGMENT
